Citation Nr: 1452047	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for right knee patellofemoral syndrome and chondromalacia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was last before the Board in December 2012, when it was remanded for further evidentiary development.  Pursuant to the remand, the Veteran was afforded a VA examination in January 2013.  Thereafter, a Supplemental Statement of the Case (SSOC) was issued in February 2013.   In March 2013, a statement from the Veteran was received.  This statement detailed the severity of the Veteran's right knee patellofemoral syndrome and chondromalacia.   A review of the record discloses that the Agency of Original Jurisdiction (AOJ) has yet to initially review this evidence.

In an October 2014 letter, the Board inquired of the Veteran if she desired to waive initial AOJ consideration of the submitted evidence.  By way of a subsequently dated October 2014 communication, the Veteran declined to waive initial AOJ consideration thereof.  See 38 C.F.R. § 20.1304(c).  As such this evidence must be returned for initial consideration by the AOJ.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records for the Veteran dated from July 2011 to the present.  If no records are obtained, then all attempts to obtain these records must be documented in the claims file

2.  Readjudicate the Veteran's claim for an increased rating.  The AOJ shall consider all additional evidence submitted or otherwise obtained since the latest February 2013 SSOC.  If the benefits sought on appeal continue to be denied, send the Veteran and her representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response thereto before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



